OFFICE   OF. THE ATTORNEY  GENERAL        OF TEXAS
                            AUSTIN



                                                                 I
                                                                     !
Honorable W. P. Bems,    Jr:
County Auditor
lfa liar c ountg
Eempstead, WAS
Rear Slir                      .ipl’b.toa no. .o-6991        .




                                              ded to VaLtor
                                              t baok fop con-


                                  nad ~for 15 pars,   a~&
                                  C high, thus creatlxq   a


                     rlty, without Comlsslonsr~a Cou*t
                    clooo this rmd by a oomon fenoe?
           “If your anwar is Ko’ then what Fs the
     propor action to be takei&   the Comissioner~s
     Colmi?        .
          It has ba,en hpld tb.zt the publ,lio right to a madway
Is but on easenont, vhathesr the roadway 1s dod%cated by the      j
wber 0~ ucc~uirod by pwchaso OP established by prosorlptlon.
(sea: 22 %xbiJ~e.,   Sm. 93, p. 622 and cams cltod themxander~
Booue et al V; Clur!: et al, 21’: S. 11. 637; HwbLo OF1 and he-
flniq3 Co. v. lle~gcqcr, 19 S. C. (26 457; C; FJ. Xei.2 et 02, v. '
33iar3peientrimty co. (sup. ct. 1.30.    70 11, L., R., 550).

                 In the case oT Clutter     v. Eavic (CW. App.) 62 S. If.
 1107   (error     refussd),   the Ccwt    saldr
             %pon the d~soontincsnce or tha W&way
        the soL2 and f’reohoid revert to the omer.
        KLtohell v. Bnss, 26 Fer. 300.”
                 In-CO~Sl.+CtiO~~With   8 QUWitiOD COUCWIli~   the   MtlU’i3
 & the sts tsts rights        in conm~ction vlth coxtafn port;ions of          ‘.
  formi* croanl;y ~EKI~ rhich bad bceti abandonad as public wads,              ’
 ,vhere no fozml deed or easement bad OWF beeu secured by the                       .
  Ooun$y or &ate Prctn the oirnep for said roadvay, this depsart-
,.me,nt heldr      .
                                                                 _’
           :   “l&t tslm it frown the alumi quoted po~tidn of
         your letter that noue of .ths trqcts in questFon
         were secured by on o&right deed in fee sinplo
         frix~ the fee cwner to the county or state and answer
         your questions on that asnum~tion. !Fherefore, the
         ctost that the state aculd ovu under tiic oircuastanc~s
         would bs au oanemnt for hflghvag purposes.       Thus, vhea
         the road is closed and absndoned the right to we end
        ‘occupy the laud vould revort to ths ovuar~free and clear
         of the eesment     8nd tho stste vould have no right to”                   : ._
         rataln 8mm for othr piiosc8,        ‘~8 the state uever had
         any sight to USQsuch land cxce3t for highmy purposes.
         The, Pee silc;?le title bwacnod vith the easouent remained
         In the cmoer thereof,     at the time the easemant vas
         orested, hin holrs ond rssifns.       This is true vhethor
         the ocsenont wca acquired b$ dcdicatFon frou tho mnor
         for roodway puxxposes, ncquirod by pwch!so of a right
         of may for rmdvqf pu.qoso s, condomed under tho lew
          of enittont doomin for roadvny purposes, or cstabllsbed
         by prcsoriptlon.    ”




    .
                                                                                            .
.

                   :

    &horam3       u. g. Horrii3;Yngo 3



                 In vlcv or the 3bdve ond fore~olll~, nnd uudnr the
    f&a     ataiqea Fn your lottor, It 13 our opinfon that vhcn th8
     county haa.sbsxidonad a pui3l3.c PM~, 6wh a~nr30nmnt opcvstos
    '8s a l?olc?$3o to the OiillcPa of tik3 P?l@t of aublio use Of sold
    .road.   It $s fwthm ow opinion tk&t, unde$ such ~l~i~~rzats~es,
      the cxncrs:i~vo th3 right to USCan3 OCCUPY sc$h foru~?r rmdvsy
     fr8e &Ed   Char   OP   easemt-ct       f0~      purp0309, End t&t
                                                   p‘k3liC       rO3d

     the epp~oval of the Comissionor~ * C&i-t in commotion t&we-
     uith 1s not ntocesary.
                .Me trust   that the fomgoin?;                  sstfsPao+xM.ly   ansri0ra
    your quQadi.on.

                                                             YOum vury tcu1y
                                        .
                                                  A'ATORB73Y
                                                          GIZ-ZUL OF TZXkS